Citation Nr: 1611673	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  11-11 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina 


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for fungal infection, left great toe.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a heart disability to include an enlarged heart and ischemic heart disease.  

5.  Entitlement to an initial compensable rating for bilateral hearing loss.

6.  Entitlement to an initial compensable rating for callous of the right foot.



REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968 and from November 1990 to April 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  In a September 2010 rating decision, service connection was denied for low back disability, callous of the right foot, fungal infection of the great toe of the left foot, hypertension, and it was determined that new and material evidence had not been received to reopen the claim of service connection for defective hearing.  A November 2010 rating decision denied service connection for ischemic heart disease.  The Veteran perfected an appeal to all issues.

In a June 2011 rating decision, service connection for bilateral hearing loss was granted and a noncompensable rating was assigned.  The Veteran perfected an appeal as to the assigned rating.  A December 2012 rating decision granted service connection for callous of the right foot and a noncompensable rating was assigned.  The Veteran perfected an appeal as to the assigned rating.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In a VA Form 9 dated in April 2011 and two VA Forms 9 dated in January 2013, the Veteran indicated that he wanted to be afforded a Board hearing via video conference from the RO.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Board video conference hearing in connection with this appeal.  Thereafter, the case should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

